2006 Company Bonus Plan
For Eligible
Eclipsys Employees

Version 1.0

*****

This Company Bonus Plan is subject to change without notice.

*****

For period January 1, 2006
Through December 31, 2006
Approved by Compensation Committee July 12, 2006

Eclipsys Confidential

1

The bonus plan is one component of Eclipsys’s overall compensation structure.

THE PLAN OBJECTIVE:

This document outlines the 2006 Eclipsys Bonus Plan. This plan incorporates
performance against an employee’s Most Important Tasks (MIT’s) and other goals
and requirements, as well as performance against overall company objectives. The
plan is designed to achieve the following objectives:



•   Attract and retain the top talent



•   Incorporate the Core Values into all business processes



•   Optimize the team’s capability



•   Compensate competitively within the industry



•   Link individual performance to Company objectives



•   Reward employees for their contributions to achieving Company objectives



•   Provide an attractive return to the shareholders

PLAN FUNDING AND ALLOCATION:

Bonuses are payable only from the bonus pool. Administration of the bonus plan
involves two basic steps: funding of the bonus pool and allocation of the bonus
pool.

Funding of the Bonus Pool

The target bonus pool consists of the total of all the target bonuses for all
the participants in the bonus plan. For 2006, the target bonus pool is
approximately $8 million, and may vary somewhat based upon any changes in the
base of participants.

The bonus pool will be funded based upon actual performance against company
objectives for bookings, revenue and earnings per share. For each of these
company objectives, there is a minimum threshold, a target, a maximum threshold,
and a weighting, as follows:

2

                                                      Maximum     Company
Objective   Minimum Threshold   Target   Threshold   Weighting
Bookings1
  $485 million   $539 million   $619 million     25 %
 
                               
Revenue2
  $418 million   $440 million   $473 million     25 %
 
                               
Earnings Per Share (EPS)3
  $ 0.57     $ 0.63     $ 0.74       50 %
 
                               

1 Total expected revenue over contract term from new sales, and from renewals in
excess of existing terms.
2 As reported pursuant to GAAP.
3 Before charges associated with board-approved 2006 restructuring activities
and implementation of FASB 123®.

If actual performance does not meet the minimum threshold for each company
objective, the bonus pool will not be funded and bonus payments, if any, will be
at the discretion of the Board of Directors.

If actual performance is at or above the minimum threshold for each company
objective, then, subject to the EPS requirement described below, funding of the
bonus pool may be from a minimum of 50% of the target bonus pool, if actual
performance against each company objective is at the minimum threshold for that
objective, to a maximum of 130% of the target bonus pool, if actual performance
against each company objective is at or above the maximum threshold for that
objective.

The actual bonus pool funding will be the sum of the bonus pool contribution for
each company objective, but subject to the EPS requirement described below. The
bonus pool contribution for each company objective will be calculated as
follows:

Target bonus pool X company objective weighting X company objective performance
factor.

The performance factor for each company objective will be determined as follows:

              Actual Results     Between Minimum         Threshold and   Between
Target and Company Objective   Target   Maximum Threshold
Bookings
  Performance factor
is .50 plus
        .0009259 for each
full $100,000 by
which Bookings are
greater than the
Minimum Threshold,
to a maximum factor
of 1.0 for Bookings
equal to Target


--------------------------------------------------------------------------------

  Performance factor
is 1.0 plus .000375
for each full
$100,000 by which
Bookings are
greater than the
Target, to a
maximum factor of
1.3 for Bookings
equal to the
Maximum Threshold
 
       
 
       
Revenue
  Performance factor
is .50 plus
        .0022727 for each
full $100,000 by
which Revenue is
greater than the
Minimum Threshold,
to a maximum factor
of 1.0 for Revenue
equal to Target   Performance factor
is 1.0 plus .000909
for each full
$100,000 by which
Revenue is greater
than the Target, to
a maximum factor of
1.3 for Revenue
equal to Maximum
Threshold
 
       
 
       
Earnings Per Share
(EPS)
  Performance factor
is .50 plus .083333
for each full $0.01
by which EPS are
greater than the
Minimum Threshold,
to a maximum factor
of 1.0 for EPS
equal to Target   Performance factor
is 1.0 plus
        .0272727 for each
full $0.01 by which
EPS are greater
than the Target, to
a maximum factor of
1.3 for EPS equal
to Maximum
Threshold
 
       

The foregoing calculations are subject to the requirement that the EPS level
used in calculating the bonus pool is net of accrual for that bonus pool, so
that payment of bonuses does not reduce EPS below the level of EPS used in
calculating the bonus pool. If a bonus pool as calculated above would not meet
this requirement, then the bonus pool will be reduced to the maximum amount that
meets this requirement.

Allocation of the Bonus Pool

For purposes of allocating the available bonus pool, participants are placed
into one of three classifications: Executive Team, Second Level Management, and
Other Participants. The Executive Team consists of the Company’s executive
officers as designated by the board of directors. Second Level Management will
be individually identified. Other Participants consists of all participants who
are not part of the Executive Team or Second Level Management.

Company performance is a component of bonus for all participants. For Executive
Team members, 100% of the payout will be based on achieving company objectives.
For participants other than members of the Executive Team, individual objectives
will also enter into the payout determination. These individual objectives will
include MIT’s, as well as other performance objectives and criteria, as
determined by management. Each participant is expected to make the Company’s
objectives a top priority and to understand how to achieve them. Therefore,
early in each year, key company and individual goals will be established and
communicated to eligible employees. Additional individual goals may be
formulated during the year. Performance against those goals then determines the
amount that individual participants receive.

The details of bonus pool allocation are as follows:

Each of the three classifications of bonus plan participant will receive an
allocation of a portion of the available total bonus pool equal to the product
of the available total bonus pool and the allocation factor for that
classification. The allocation factor for each classification is the quotient
obtained by dividing the sum of the total target bonuses for all participants in
that classification by the total target bonus pool.

The portion of the total bonus pool allocated to each classification will be
divided among the participants in that classification as follows:

Executive Team: Each participant receives a portion of the Executive Team
allocation equal to the quotient obtained by dividing that participant’s target
bonus by the sum of the total target bonuses for all participants in that
classification.

Second Level Management: 60% of portion of the total bonus pool allocated to
Second Level Management will be divided among the participants on the same basis
as allocations are made among members of the Executive Team. 40% of the portion
of the total bonus pool allocated to Second Level Management will be divided
among the participants on the same basis as allocations are made among Other
Participants.

Other Participants: The portion of the total bonus pool allocated to the Other
Participants will be divided among them based upon their individual performance
against their MITs and other performance objectives and criteria, in the
discretion of management.

If there are participants with guaranteed bonuses, the following rules apply in
addition to the other elements of this plan. For each participant with a
guaranteed bonus (a “Guaranteed Participant”), (i) the Guaranteed Participant’s
guaranteed bonus is paid from the bonus pool before allocation of bonus amounts
to any other participant; (ii) any amounts remaining in the bonus pool after
payment of all guaranteed bonuses are allocated as described in this plan,
excluding the Guaranteed Participant from the calculations and allocations,
until the bonus pool is funded at a percentage of the target bonus pool equal to
the percentage of the Guaranteed Participant’s target bonus that was guaranteed
(the “Guaranteed Percentage”); and (iii) any additional available bonus pool
amounts will then be further allocated as described in this plan, with the
Guaranteed Participant and all other participants included in the calculations
as though the percentage of their respective target bonuses in excess of the
Guaranteed Percentage were their total target bonuses. Successive iterations of
this allocation methodology will be performed if there are different Guaranteed
Percentages for different Guaranteed Participants. Any funding for the bonus
pool in excess of the total target bonus pool (including guaranteed bonuses)
will be allocated as described in this plan, with all Guaranteed Participants
and other participants included in the calculations and allocations based upon
their actual total target bonuses.

PLAN YEAR:

The plan year will be the calendar year of 2006.

ELIGIBILITY CRITERIA:

For 2006, bonus plan participants will be selected and placed into the one of
the participant classifications by the company’s senior management in
consultation with the compensation committee of the board of directors.

New hires are eligible beginning the first day of the month following the month
of their hire date, and their bonuses will be prorated accordingly.

Employees hired on or after October 1, 2006 will not be eligible for a 2006
bonus.

Eligible employees on a leave of absence during the plan year will receive a
pro-rated bonus for the time they were on active status in the plan year.

Eligible employees must be actively employed and in good standing on the date of
payment to be eligible for a bonus. Employees who voluntarily terminate
employment, or give notice of their intent to terminate employment, before the
date of payment are not eligible to receive a bonus. An employee whose
employment is terminated with or without cause before the date of payment will
not be entitled to a bonus.

Employees on a Performance Improvement Plan (PIP) on the day of the bonus payout
will not be eligible for a bonus.

This plan supersedes all prior bonus plans for eligible employees but does not
supersede separate written agreements. In general, participants in this bonus
plan will not be entitled to participate in any other bonus or incentive
compensation plan, e.g. the company’s sales incentive compensation plan is a
different plan and employees may not participate in both. Exceptions are on a
case-by-case basis and are documented in writing signed by an executive officer
of the company.

TARGETS AND PAYMENTS:

Individual bonus targets depend on various factors including the position within
Eclipsys. These targets are generally communicated at time of hire or
eligibility to participate in this plan, and are subject to change periodically
thereafter by written notice to the employee. No bonus payments are guaranteed
regardless of target, and actual payments will depend on individual performance
results against MIT’s, other personal objectives, and company performance, as
described in this plan.

THE TIMING OF THE BONUS:

This is an annual plan. Payments under this plan are expected to be made no
later than March 30, 2007. Interim payments, if any, are discretionary and will
be deducted from final amounts otherwise payable.

INTREPRETATION OF THE PLAN

Eclipsys retains all rights and privileges to alter, amend, modify, interpret,
and terminate the program or bonuses at any time, with, or without notice.

3